Citation Nr: 0305937	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  99-09 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating in excess of 40 percent 
for lumbar spine spondylosis (previously characterized as 
mechanical low back pain).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1988 to 
January 1990 and on active duty for training with the 
National Guard from November 1999 to February 2000.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 10 percent rating 
for mechanical low back pain.

In September 2000, the Board remanded the case to the RO for 
another examination.  Following an examination, in a 
September 2001 rating decision, the RO assigned a 40 percent 
rating effective from June 13, 1996.  The case now is before 
the Board for further consideration.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, his increased rating claim.

2.  The veteran's service-connected low back disorder is not 
productive of intervertebral disc syndrome, ankylosis or 
fracture of a vertebra of the lumbar spine; it is manifested 
by no more than severe limitation of motion, a positive 
Goldthwait's sign, abnormal mobility on forced motion and 
marked limitation of forward bending in standing position 
without muscle spasm on extreme forward bending, unilateral 
loss of spine motion in the standing position, loss of 
lateral spine motion with osteoarthritis changes, narrowing 
or irregularity of the joint space, lifting of the spine to 
the opposite side or recurring attack of intravertebral disk 
sign.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 40 percent 
for lumbar spine spondylosis (previously characterized as 
mechanical low back pain) have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  
Besides essentially eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, the VCAA 
also modified the circumstances under which VA's duty to 
assist a claimant applies, and how that duty is to be 
discharged.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise a claimant 
of the status of those efforts, and an enhanced requirement 
to provide a VA medical examination or obtain a medical 
opinion in cases where such a procedure is necessary to make 
a decision on a claim.  VA has also revised the provisions of 
38 C.F.R. § 3.159 effective November 9, 2000, in view of the 
new statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the increased rating claim have 
been properly developed as service, VA medical records, 
statements from the veteran and his representative, and 
September 1997, February 1998 and June 2001 VA examination 
reports have been associated with the file.

With regard to the RO's compliance with the September 2000 
Board remand instructions, the Board notes that the RO was 
instructed to schedule the veteran for another examination in 
order to determine the severity of the veteran's low back 
disorder.  An examination was performed in June 2001 and the 
report is associated the claims file.  As instructed by the 
Board remand, the examiner reviewed the claims file, provided 
range of motion measurements, and discussed the frequency 
and/or severity of various symptoms delineated in the remand 
instructions.  In September 2001, the RO also readjudicated 
the issue on appeal and issued a supplemental statement of 
the case (SSOC).  Given the foregoing, the Board finds that 
the RO has substantially complied with the Board's September 
2000 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
Supp. 2002).  In this connection, the Board finds that the 
various VA examination reports and VA treatment reports, 
which evaluate the status of the veteran's low back disorder, 
are adequate for determining whether a higher disability 
rating is warranted.  

Under these circumstances, the Board finds that the VCAA does 
not mandate another examination.  In an April 1999 statement 
of the case (SOC) and a September 2001 SSOC, the RO advised 
the veteran of what must be shown for a higher rating.  In an 
October 2002 letter, VA advised the veteran of the new duty 
to assist provisions of the VCAA and gave him an opportunity 
to supply additional information in support of his claim.  
The veteran did not respond.  Thus, the Board finds that the 
VA has obtained, or made reasonable efforts to obtain, all 
medical evidence, which might be relevant to the veteran's 
claim.  Accordingly, the Board finds that no further notice 
or assistance to the veteran in acquiring medical evidence is 
required by statute.  38 U.S.C.A. § 5103A (West Supp. 2002).

In this case, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing a higher rating.  He has, 
by information letters, rating decisions, a Board remand, and 
an SOC and an SSOC, been advised of the evidence considered 
in connection with his appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Background

Service medical records show that the veteran experienced an 
acute persistent exacerbation of lumbosacral juncture 
discomfort in July and August 1989, which was associated with 
a 10- to 15-foot fall (in full gear, 60 to 80 pounds), 
following a 4- to 5-day period of forced marching.  He denied 
acute lower extremity symptoms.  He was placed on a program 
of nonsteroidal anti-inflammatory medications, analgesics, 
back school, and light duty -- to which his back pain was 
refractory.  At the time of initial evaluation, the veteran 
complained of near constant lumbosacral junction discomfort, 
excluding periods of sleep.  He characterized it as a numbing 
pain, which delayed onset of sleep.  Running, sit-ups, 
lifting, bending, etc. exacerbated his pain.  There was no 
change with Valsalva maneuvers.  His pain had been mitigated 
by lumbosacral spine extension.  The veteran denied other 
injuries to his back and weakness, numbness, paresthesias, 
and radiating pain.  On a November 1989 examination conducted 
for Medical Board Proceedings, significant findings were 
localized in the back and lower extremities.  No paraspinal 
muscle spasm, scoliosis or palpable deformity of the 
posterior elements was noted.  There was pain on percussion 
of the lumbosacral junction and on palpation of the left 
paravertebral soft tissues, much more than the right.  Range 
of motion of the lumbar spine was limited.  The left figure-
of-four maneuver produced midline lumbosacral junction 
discomfort.  Lower extremity neurologic examination was 
intact to soft touch sensation and the veteran had 5/5 motor 
power with normal muscle tone.  Heel and toe gait and 
straight leg raising were within normal limits.  Lumbar spine 
X-rays revealed some questionable changes (defect versus 
sclerosis) of the left L5 pars interarticularis.  A bone scan 
showed no differential uptake throughout the lumbosacral 
spine.  The final diagnosis was mechanical back pain.  The 
Medical Board found that the veteran would be unable to 
fulfill his duties and the case was referred to the Physical 
Evaluation Board, which recommended discharge of the veteran 
due to aggravation of pre-existing mechanical back pain.

A February 1990 rating decision awarded service connection 
for mechanical low back pain and assigned a 10 percent 
rating, effective from January 5, 1990.  This rating remained 
unchanged until the September 2001 rating decision, which 
assigned a 40 percent rating, effective from June 1996.

On VA examination in December 1990, the veteran had normal 
spinal curvature.  He had some tenderness to punch in the low 
lumbar area.  No paravertebral muscle spasm was noted, 
although the veteran had some mild tenderness in the low 
lumbar area.  The veteran had full range of motion of the 
lumbosacral spine but did complain of pain with forward 
flexion, particularly with hyperextension.  Lateral flexion 
and rotation seemed to be painless.  Straight leg raising was 
negative and neurologically he was normal.  X-rays revealed 
old trauma or possibly Schmorl's node at the anterior-
superior aspect of the L2 vertebral body.  There might have 
been minimal narrowing at the L1-L2 intervertebral disc 
space.  Otherwise, there was no significant abnormality.  The 
impression was chronic low back pain.

VA treatment records from January to November 1991 show 
continuing treatment for low back pain, including physical 
therapy.

At a September 1997 VA examination, the veteran complained of 
back pain and associated muscle spasms.  On examination, no 
postural abnormalities or fixed deformities were noted.  
Musculature of the back was normal.  Range of motion of the 
lumbar spine was: forward flexion to 90 degrees, backward 
extension to 10 degrees, left and right lateral flexion to 30 
degrees, left rotation to 30 degrees, and right rotation to 
20 degrees.  There was objective evidence of pain on motion.  
There was no evidence of neurological problems.  X-rays were 
normal.  The diagnosis was lumbosacral and sacroiliac back 
strain with some muscle spasm.

At a February 1998 VA examination, the veteran complained of 
gradually increasing pain in his lower back.  He had daily 
pain, which increased with prolonged sitting or standing.  
Flare-ups of back pain occurred three or four times a month 
and were usually preceded by an episode of increased 
exertional activity such as heavy lifting.  The veteran 
reported that he missed three to four days of work each month 
due to low back pain because of stiffness and limitation of 
motion.  He denied radicular type of pain, radiating into the 
legs.  The veteran described the pain as a dull "numb" pain 
radiating into the right thigh at times.  This occurred 
approximately twice weekly and lasted for three or four 
hours.  The veteran used a TENS unit for three years and a 
back brace for five years.  He had also had physical therapy.  
The veteran complained of spasms of his back at night for 
which he took muscle relaxants prescribed by VA.  On 
examination, the veteran's posture, appearance of the lumbar 
spine, and gait were normal.  There was no paraspinal spasm.  
There was point tenderness over the lumbosacral spine from L1 
to L5.  Range of motion was full in all directions.  There 
was no tenderness or limitation of motion due to pain.  
Neurological examination of the lower extremities showed 
normal muscle strength, mass and tone, with deep tendon 
reflexes of 2+ and toes down going.  Sensation was intact.  
The diagnoses included lumbar disc disease, intermittently 
symptomatic, without radiculopathy and pain causing mild 
functional impairment.

VA treatment records from June 1993 to February 1999 showed 
treatment for his back problems.  In October 1997, the 
veteran was given pain medication for joint pain.  In 
November 1998, the veteran complained of increased back pain 
with decreased range of motion and asked for a back brace.  
In January 1999, he reported that his back pain was not 
improved with muscle relaxants or with use of a back brace.  
On examination, the veteran had some low back tenderness and 
decreased range of motion of the lumbar spine with flexion 
and extension.  The assessment was low back pain.  In 
February 1999, the veteran reported muscle spasms in his back 
and limited flexion and extension.  He was using a TENS unit.  
The impression was chronic low back pain from 1989 
hyperextension lumbosacral junction injury and lumbar 
lordosis.

At a June 2001 VA examination, the veteran complained of 
lower back pain, involving spasms and loss of motion.  The 
symptoms included pain and weakness, fatigue, lack of 
endurance and stiffness.  He described the pain as constant 
with numbness, spasms and loss of motion.  The veteran stated 
that he was depressed and tired because of the pain.  He 
indicated that the pain flared up from time to time.  Flare-
ups occurred every day or two and lasted all day and night.  
Flare-ups occur when he lifts, bends, stands or sits for 
prolonged periods, when he walks and exercises, or when he 
sleeps in one position.  They also occur when playing with 
his children or when he trips.  A flare-up would completely 
stop all of his activity. Flexeril and Darvocet relieved his 
flare-ups, but put him to sleep.  He used a TENS unit daily 
and it gave the same response.  The veteran complained of 
trouble putting on socks and laced shoes.  His vacuum cleaner 
was heavy and lifting it would twist his back.  The veteran 
could shop for most things but could not lift heavy or bulky 
items.  He could not take out large trash bags.  The 
lawnmower was too large for him to mow and lifting the mower 
to turn it on would start a flare-up.  The veteran worked 
doing computer entry.  On examination, the veteran's posture 
and gait were normal.  There was no limited function of 
standing and walking.  Clinical findings for the thoracic 
spine were normal.  

On examination of the lumbar spine, there was no evidence of 
painful motion or muscle spasms in the L1-L2 area on both 
sides.  Weakness was present as the veteran had difficulty 
sitting up from a supine position.  There was tenderness in 
the L1-L2 areas on both sides.  Straight leg raising was 
positive at 30 degrees on the right, as the veteran had 
inferolateral pain when his leg was lifted.  The pain did not 
radiate into his lower extremity.  There was no 
radiculopathy.  Range of motion was: flexion to 45 degrees 
with pain at 45 degrees (active) and to 55 degrees with pain 
(passive); extension to 20 degrees with pain at 20 degrees 
(active) and to 10 degrees (passive); right lateral flexion 
to 25 degrees with pain at 25 degrees (active) and to 15 
degrees with pain (passive); left lateral flexion to 30 
degrees with pain at 30 degrees (active) and to 20 degrees 
with pain at 20 degrees (passive); and right rotation to 30 
degrees with pain at 30 degrees (active) and to 20 degrees 
with pain at 20 degrees (passive).  Extension, bilateral 
lateral flexion and rotation reveal no ankylosis.  Besides 
pain there was fatigue as well.  Lower extremity sensory and 
motor function was within normal limits of the quadriceps and 
hamstrings.  Reflexes were abnormal at 2+ on the right and 1+ 
on the left patella.  There was positive pain on motion.  
Muscle spasm on extreme forward bending, unilateral loss of 
spine motion in the standing position, loss of lateral spine 
motion with osteoarthritis changes, narrowing or irregularity 
of the joint space, and lifting of the spine to the opposite 
side were negative.  Goldthwait sign and marked limitation of 
forward bending in the standing position were positive.  
Abnormal mobility on forced motion was present but there was 
no recurring attack of intravertebral disk sign.  X-rays 
revealed mild hypertrophic spurring off the anterior 
vertebral bodies of the entire lumbar spine.  The disc spaces 
were maintained and vertebral body heights were normal.  The 
transverse and spinous processes appeared normal, with no 
fracture, dislocation or pars defect seen.  The radiological 
impression was mild spondylosis.  The overall diagnosis was 
spondylosis with decreased range of motion both passively and 
actively with DeLuca v. Brown, 8 Vet. App. 202 (1995), 
issues.  The veteran was able to live by himself, to drive, 
and to leave home unaccompanied and he did not require in-
home care.  The veteran had back spasms when sitting as his 
desk for prolonged periods of time, as required by his 
computer data entry position.  He had various decreases in 
his daily living activities as described above, including 
inability to mow the lawn, garden, cook and decreases in his 
ability to play with his children according to the veteran's 
sister.

Analysis

The veteran contends that the disability rating assigned for 
his low back disorder should be increased to reflect more 
accurately the severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Rating Schedule.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2002).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca, 8 Vet. App. at 204-07.

In this case, the Board has considered evaluating the 
veteran's low back disability under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, and 5295 (2002).  The RO recently 
assigned it a 40 percent rating under Diagnostic Code 5295, 
pertaining to lumbosacral strain.  A 40 percent disability 
evaluation is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295.

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine warrants a 10 percent rating if slight, a 20 
percent evaluation if moderate, and a 40 percent evaluation 
if severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292.

Applying the above criteria to the evidence in this case, the 
Board concludes that the veteran's current 40 percent 
evaluation fully contemplates the level of disability due to 
his service-connected low back disability.  As shown in the 
June 2001 VA examination report, the Board finds that the 
veteran's overall limitation in range of motion has been no 
more than moderate under Diagnostic Code 5292.  With 
consideration of pain and DeLuca, his overall limitation of 
motion approaches severe, warranting a 40 percent rating 
under Diagnostic Code 5292.  

The Board also finds that the clinical findings are more 
consistent with, and appropriately rated as, severe 
lumbosacral strain warranting an evaluation of 40 percent 
under Diagnostic Code 5295.  In this respect, there are 
clinical findings showing positive Goldthwait's sign and 
marked limitation of forward bending in standing position.  
Muscle spasm on extreme forward bending, unilateral loss of 
spine motion in the standing position, loss of lateral spine 
motion with osteoarthritis changes, narrowing or irregularity 
of the joint space, and lifting of the spine to the opposite 
side were negative.  While abnormal mobility on forced motion 
was present, there was no recurring attack of intravertebral 
disk sign.  In short, the preponderance of the evidence is 
against an evaluation in excess of 40 percent under 
Diagnostic Code 5295 for the veteran's low back disability.  

The evidence does not show that the veteran has residuals of 
a fracture of the vertebra or suffers from ankylosis or 
intervertebral disc syndrome of the lumbar spine.  Thus, a 
higher rating is not warranted under Diagnostic Codes 5285, 
5286, 5289 and 5293.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5286, 5289, 5293 (2002).

In arriving at the above determination, the Board considered 
the history of the veteran's disability, as well as the 
current clinical manifestations and the effect this 
disability may have on the earning capacity of the veteran.  
See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  The nature of the original 
disability has been reviewed, as 


well as the functional impairment that can be attributed to 
pain and weakness.  See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. at 204-07.  However, the Board has not found that 
the veteran's low back disability is productive of additional 
functional loss due to pain or weakness, which has not been 
already contemplated by the veteran's current rating.  See 
id.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected low back disability 
standing alone presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2002); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, no evidence has 
been presented showing factors not already contemplated by 
the rating criteria, such as frequent periods of 
hospitalization, due solely to the veteran's service-
connected low back disability, as to render impractical the 
application of the regular schedular standards.  The Board 
observes that the veteran contends that he has missed work 
due to his low back disorder but this affect on employability 
is already encompassed by the assigned rating.  In light of 
the foregoing, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.

The regular schedular standards and the 40 percent rating 
currently assigned, adequately compensate the veteran for any 
adverse impact caused by his low back disability.  As the 
preponderance of the evidence is against an increased rating, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West Supp. 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-56 (1990).




ORDER

Entitlement to an increased rating in excess of 40 percent 
for lumbar spine spondylosis (previously characterized as 
mechanical low back pain) is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

